Appeal from an award of death benefits to the widow of a deceased employee made by the State Industrial Board in accordance with the Workmen’s Compensation Law. The question presented on this appeal is whether there was sufficient proof of an accident. Statements were made by the deceased prior to his death that he “ picked up a bag of cement and * * * seemed to feel everything rip inside of him and he just collapsed.” He also said that he got a pain in the pit of the stomach while picking up a bag of cement weighing ninety-four pounds. Medical proof showed that he died of a ruptured duodenal ulcer and that the lifting of a bag of cement was a competent producing cause of this rupture or perforation. Fellow workmen *883saw tnm lifting the cement and he then complained to them that he had a pain in his stomach and sat down, holding his side. They had to take hold of him to keep film from slumping to the ground. This, together with other proof in the record, corroborates decedent’s hearsay statements as to the accident. Award ■unanimously affirmed, with costs to the State Industrial Board.